DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to claim 21, applicants argue that examiner fails to establish a prima facie case of obviousness because the applied prior art is silent regarding how Schnegg teach or suggests that the relative concentrations of the alpha-cyclodextrins, beta-cyclodextrins, and gamma-cyclodextrins in the mixture are selected depending on a size of an inhibitor.
In response, examiner states that the argument is very specific than the claim because nowhere in the claim limit any size of the inhibitor or the type of the inhibitor and Schnegg discloses that “advantageously, in preparing the mixture which finally acts on the semiconductor surfaces, the cyclodextrins provided as constituent (a) are mixed in aqueous solution, with the starting solution containing hydrofluoric acid. Having an amount of cyclodextrin or constituent (a) of about 0.01% to 10% by weight, based upon the total solution weight, has proved desirable for the final aqueous additive solution (col.3lines 40-47) and one of ordinary skill in the art would easily recoinage from such teaching that the content of the individual cyclodextrin would depends on the size of components or residue (in this instance, the inhibitor) to be removed from the semiconductor surface.
However, a modified rejection follows as the claims 1 and 8 are amended, along with the new claim 26; and the previous rejections for the claims 21-25 is repeated herein as follows:
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2018/0166273) in view of Zhang (US 2017/0211023) and further in view of Jha et al (US 2005/0211953).
Huang et al disclose a CMP for removing/polishing metal material, examples of these include metal ions (cations or anions) such as a copper, tungsten, silver, nickel, or cobalt, ion that is removed from a substrate surface that includes that metal and becomes dissolved as an ion in the slurry [0024], where the CMP slurry includes ingredients that are known and referred to in the CMP arts as surfactants, polymers, organic oxidizers, inhibitors, and stabilizers, or a combination of these ingredients, among others; and such inhibitors capable of forming a residue particle as described may be any organic material that is present in a slurry during a CMP process step and that can become chemically, electrostatically, or physically associated with and combined with a metal material (which may be dissolved, solid, charged, uncharged, etc.) that is also present in the slurry, to form a solid residue particle (e.g., a precipitate, agglomerate, or coagulate) [0021].
Huang et al also disclose cleaning the polished substrate surface with a post-CMP cleaning solution that contains liquid carrier (e.g., water) and cyclodextrin compound with one or more other optional ingredients such as chelant, etc. [0027]; and mechanical motion between the substrate surface and a pad (e.g., a CMP pad such as a polishing pad) can facilitate removal of the residue or residue particles in the presence of the cleaning solution, reads on the limitation of rotating the surface; and the organic material is drawn to the hydrophobic interior of the cyclodextrin compound to form a complex, thus allowing: removal of the organic material from the surface of the substrate or carrier [0027] and aforesaid “organic material” resemble as the claimed inhibitor attached with the conductive material”.  
Huang et al disclose above that the post-CMP cleaning solution may contain chelant, which can be dispensed onto a surface and removal of the organic material from a residue particle to cause disruption, dissolution, or break-down of the structure of the residue particle; or any other means of causing a reduction in the amount of organic material residue, residue particles, or both, from a surface of a substrate or carrier of the substrate, wherein the substrate is consider to be conductive [0027] and aforesaid teaching easily reads on the claimed limitation of the chelator molecules reacting with the conductive material of the substrate removes a conductive material from the surface of the conductive material.
Huang et al disclose the host or the claimed encapsulate comprises cyclodextrin [0022] fail to disclose the encapsulant comprises cucurbituril.
However, Zhang discloses that a  cleaning composition comprising a capsule having a shell which is obtainable from the complexation of a composition comprising a host, such as cucurbituril, and one or more building blocks having suitable guest functionality thereby to form a supramolecular cross-linked network, wherein the capsule encapsulates a component such as a catalyst [0023]; and the host is selected from cucurbituril, cyclodextrin, calix[n]arene, and crown ether, and the one or more building blocks have suitable guest functionality for the cucurbituril, cyclodextrin, calix[n]arene or crown ether host.  In one embodiment the host is a cucurbituril host [0021].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Zhang’s teaching of using cucurbituril as the encapsulant into Huang et al’s teaching because both the cucurbituril and cyclodextrin are functionally equivalent for the same purpose as taught by Zhang. Furthermore, it would have been a simple substitution for known materials for predictable results.
The modified Huang et al fail to disclose the inhibitor is sulfuric ester or a hydrophobic molecule (as of instant claim 5) used in the CMP polishing as the claimed invention.
However, Jha et al disclose a CMP composition or slurry comprises an anionic surfactant used in the aqueous slurry may comprise any one or a mixture of polyacrylic acid (PAA), a carboxylic acid or its salt, a sulfuric ester or its salt, a sulfonic acid or its salt, a phosphoric acid or its salt, and a sulfosuccinic acid or its salt [0022]; and such improves slurry dispersibility and surface quality [0023].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Jha et al’s teaching of introducing sulfuric ester as a surfactant (resemble as the claimed inhibitor) into modified Huang et al’s teaching for improving the slurry dispersibility and surface quality as taught by Jha et al.	

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2018/0166273) in view of Zhang (US 2017/0211023) and in view of Jha et al (US 2005/0211953) as applied to claim 1 above, and further in view of Heo et al (US 2016/0376532).
Modified Huang et al disclose above but fails to teach the introduction of a second inhibitor like pyridine.
However, Heo et al disclose a post-CMP cleaning solution further includes a corrosion inhibitor, which comprises pyridine [0059],[0061],[0070]-[0071].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Heo et al’s teaching of including pyridine as an inhibitor into modified Huang et al’s teaching for effectively inhibiting metal corrosion as taught by Heo et al.	

Claims 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2018/0166273) in view of White et al (US 2020/0024554) and further   in view of MIKHAYLICHENKO et al (US 2016/0083676).
Huang et al disclose a CMP for removing/polishing metal material, examples of these include metal ions (cations or anions) such as a copper, tungsten, silver, nickel, or cobalt, ion that is removed from a substrate surface that includes that metal and becomes dissolved as an ion in the slurry [0024], where the CMP slurry includes ingredients that are known and referred to in the CMP arts as surfactants, polymers, organic oxidizers, inhibitors, and stabilizers, or a combination of these ingredients, among others; and such inhibitors capable of forming a residue particle as described may be any organic material that is present in a slurry during a CMP process step and that can become chemically, electrostatically, or physically associated with and combined with a metal material (which may be dissolved, solid, charged, uncharged, etc.) that is also present in the slurry, to form a solid residue particle (e.g., a precipitate, agglomerate, or coagulate) [0021].
Huang et al also disclose cleaning the polished substrate surface with a post-CMP cleaning solution that contains liquid carrier (e.g., water) and cyclodextrin compound with one or more other optional ingredients such as chelant, etc. [0027]; and mechanical motion between the substrate surface and a pad (e.g., a CMP pad such as a polishing pad) can facilitate removal of the residue or residue particles in the presence of the cleaning solution, reads on the limitation of rotating the surface; and the organic material is drawn to the hydrophobic interior of the cyclodextrin compound to form a complex, thus allowing: removal of the organic material from the surface of the substrate or carrier [0027] and aforesaid “organic material” resemble as the claimed inhibitor attached with the conductive material atoms”.  
Huang et al disclose above that the post-CMP cleaning solution may contain chelant, which can be dispensed onto a surface and removal of the organic material from a residue particle to cause disruption, dissolution, or break-down of the structure of the residue particle; or any other means of causing a reduction in the amount of organic material residue, residue particles, or both, from a surface of a substrate or carrier of the substrate, wherein the substrate is consider to be conductive [0027] and aforesaid teaching obviously reads on the claimed limitation of the chelator molecules reacting with the conductive material of the substrate removes a conductive material atoms from a bulk conductive material at the surface of the conductive material.
Huang et al fail to disclose the chelator molecule comprises aspartic acid.
However, in the same field of endeavor, White et al disclose a post-CMP cleaning solution comprises a chemical complexing agents, chelating agents, and sequestering agents, which are compounds that are known to chemically complex with or physically hold (sequester) a metal atom or metal ion during a process of using a cleaning composition as described herein to removed residue from a surface of a microelectronic device These agents can be acetic acid, acetone oxime, acrylic acid, adipic acid, alanine, arginine, asparagine, aspartic acid, betaine, etc. [0078]-[0079].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ White et al’s teaching of introducing the aspartic acid as the chelating agent into Huang et al’s teaching for efficiently removing residue by forming a chemical complex or physically hold (seqester) as taught by While et al.	
With regards to claims 12-15, Huang et al disclose above but fails to disclose rinsing the substrate’s surface with deionized water and drying the first surface with isopropyl alcohol (IPA).
However, in the same field of endeavor, MIKHAYLICHENKO et al disclose that typically a rinse with DI water may be used after each cleaning process for removing the cleaning fluid or solution from the substrate’s surface [0031]; and IPA being used to properly dry the cleaned and rinsed substrate [0037].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ MIKHAYLICHENKO et al’s teaching of rinsing and drying step into Huang et al’s teaching for effectively rinsing and drying the cleaned surface as taught by MIKHAYLICHENKO et al.	
With regards to claim 11, Huang et al disclose the cleaning composition contain “cyclodextrin” [0027] and the organic material is drawn to the hydrophobic interior of the cyclodextrin compound to form a complex, thus allowing: removal of the organic material from the surface of the substrate or carrier [0027] and aforesaid “organic material” resemble as the claimed inhibitor, which is capable of bonding with the conductive material disposed on the semiconductor device.
Additionally, Huang et al disclose that the post-CMP cleaning solutions as described can contain the water, the cyclodextrin compound, and one or more of a chelant (chelating agent), which can function to associate (e.g., ionically) with an inorganic material, e.g., a metal material of a slurry or of a residue particle [0034],[0039], wherein the chelating agent of Huang et al [0041] and the host (cyclodrxtrin), discusses above is similar in nature as the instant invention and expected to have the similar reaction mechanism as Huang et al disclose that the chelant becomes associated with surfaces of the abrasive particles that are part of the residue particles, with a result of breaking up the residue particles or otherwise allowing the abrasive particles to be removed from a surface of a CMP substrate or carrier at which the particles are present [0040].

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2018/0166273) in view of Schnegg et al (US 5,051,134).
Huang et al disclose a CMP for removing/polishing metal material, examples of these include metal ions (cations or anions) such as a copper, tungsten, silver, nickel, or cobalt, ion that is removed from a substrate surface that includes that metal and becomes dissolved as an ion in the slurry [0024], where the CMP slurry includes ingredients that are known and referred to in the CMP arts as surfactants, polymers, organic oxidizers, inhibitors, and stabilizers, or a combination of these ingredients, among others; and such inhibitors capable of forming a residue particle as described may be any organic material that is present in a slurry during a CMP process step and that can become chemically, electrostatically, or physically associated with and combined with a metal material (which may be dissolved, solid, charged, uncharged, etc.) that is also present in the slurry, to form a solid residue particle (e.g., a precipitate, agglomerate, or coagulate) [0021].
Huang et al also disclose cleaning the polished substrate surface with a post-CMP cleaning solution that contains liquid carrier (e.g., water) and cyclodextrin compound with one or more other optional ingredients such as chelant, etc. [0027]; and mechanical motion between the substrate surface and a pad (e.g., a CMP pad such as a polishing pad) can facilitate removal of the residue or residue particles in the presence of the cleaning solution, reads on the limitation of rotating the surface; and the organic material is drawn to the hydrophobic interior of the cyclodextrin compound to form a complex, thus allowing: removal of the organic material from the surface of the substrate or carrier [0027] and aforesaid “organic material” resemble as the claimed inhibitor attached with the planar surface after performing CMP process”; and the “cyclodextrin” reads on the claimed carrier molecules.  
Huang et al disclose above that the post-CMP cleaning solution may contain chelant, which can be dispensed onto a surface and removal of the organic material from a residue particle to cause disruption, dissolution, or break-down of the structure of the residue particle; or any other means of causing a reduction in the amount of organic material residue, residue particles, or both, from a surface of a substrate or carrier of the substrate, wherein the substrate is consider to be conductive [0027] and aforesaid teaching obviously reads on the claimed limitation of the chelator molecules reacting with the planar surface to remove inhibitor; and encapsulating the inhibitor with the carrier molecules such as cyclodextrin.
Huang et al fails to disclose that the plurality of carrier molecules comprises a combination of alpha, beta and gamma -cyclodextrin with relative concentrations depending on the size of the inhibitor.
However, in the same field of endeavor, Schnegg et al disclose a wet-chemical treatment of semiconductor surfaces using a solution, where the increase in particles can be markedly decreased by additionally adding to the solutions, organic ring molecules capable of forming inclusion compounds, such as, for instance, cyclodextrins (abstract); and the alpha.-cyclodextrins composed of 6 glucose rings, the beta.-cyclodextrins composed of 7 glucose rings and also the gamma.-cyclodextrins composed of 8 glucose rings have all proved suitable; and it is possible to use either mixtures of different cyclodextrins; and advantageously, cyclodextrins are used whose molar degree of substitution (MS) is in the range from 0.5 to 3, preferably 0.5 to 1 (col.3, lines 5-30); aforesaid amount of the cyclodextrin appears to overlaps the instant claimed range recited in the instant claims 22-23.
Further, it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art in the absence of evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Schnegg et al’s teaching of using the combinations of the cyclodextrins is advantageous as taught by Schnegg et al.	

Additionally, Huang et al disclose the cleaning composition contain “cyclodextrin” [0027] and the organic material is drawn to the hydrophobic interior of the cyclodextrin compound to form a complex, thus allowing: removal of the organic material from the surface of the substrate or carrier [0027] and aforesaid “organic material” resemble as the claimed inhibitor, which is capable of bonding with the planar surface disposed on the semiconductor device.
Furthermore, Huang et al disclose that the post-CMP cleaning solutions as described can contain the water, the cyclodextrin compound, and one or more of a chelant (chelating agent), which can function to associate (e.g., ionically) with an inorganic material, e.g., a metal material of a slurry or of a residue particle [0034],[0039], wherein the chelating agent of Huang et al [0041] and the host (cyclodrxtrin), discusses above is similar in nature as the instant invention and expected to have the similar reaction mechanism as Huang et al disclose that the chelant becomes associated with surfaces of the abrasive particles that are part of the residue particles, with a result of breaking up the residue particles or otherwise allowing the abrasive particles to be removed from a surface of a CMP substrate or carrier at which the particles are present [0040].

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2018/0166273) in view of Schnegg et al (US 5,051,134) as applied to claim 21 above, and further in view of Wu et al (US 2016/0300730).
Modified Huang et al disclose above except the chelator comprises histidine.
However, in the same field of endeavor, Wu et al disclose a post-CMP cleaning composition [0007],[0016] for semiconductor device, wherein the composition comprises a chelate agent, which helps prevent re-deposition of removed metal onto the wafer or interposer surface through metal complexation, includes glyoxylic acid, histidine, iminodiacetic acid, isophthalic acid, etc. [0035].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Wu et al’s teaching of introducing histidine as a chelator, which helps prevent re-deposition of removed metal onto the wafer or interposer surface through metal complexation, into the modified teaching of Huang et al’s teaching for preventing re-deposition of removed metal on the substrate surface as taught by Wu et al.	

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2018/0166273) in view of Schnegg et al (US 5,051,134) as applied to claim 21 above, and further in view of Heo et al (US 2016/0376532).
Modified Huang et al disclose above except the CMP cleaning composition or post CMP composition further comprises a second inhibitor as a benzotriazole.
However, in the same field of endeavor, Heo et al disclose a post-CMP cleaner composition comprises a metal corrosion inhibitor [0059]; and the metal corrosion inhibitor is an azole compound and examples thereof include triazole, benzotriazole, imidazole, tetrazole, thiazole, oxazole, and pyrazole compounds, which may be used independently or as a mixture thereof [0062].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Heo et al’s teaching of using a metal corrosion inhibitor into the modified Huang et al’s teaching for preventing corrosion on the metal surface as taught by Heo et al (see also the abstract).	

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2018/0166273) in view of Schnegg et al (US 5,051,134) as applied to claim 21 above, and further in view of Egbe et al (US 2006/0293208).
Modified Huang et al disclose above for the limitation of claim 21 but fail to disclose the cleaning solution further comprises an inhibitor that comprises aniline.
However, in the same field of endeavor, Egbe et al disclose a cleaning composition comprises at least one inhibitor that functions as a cleaning aid and as a corrosion inhibitor. Examples of sulfonic acids suitable for use in the present invention include p-toluenesulfonic acid, 1,5-naphthalenedisulfonic acid, 4-ethylbenzenesulfonic acid, anilinesulfonic acid, aniline-2-sulfonic acid [0048]; and aforesaid teaching reads on the claimed solution comprises an inhibitor comprises aniline.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Egbe et al’s teaching of introducing the inhibitor comprises aniline into modified Huang et al’s teaching for achieving the cleaning efficiency as taught by Egbe et al.	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713